I agree with the conclusion reached by the majority of the Court, because I believe that the surrounding circumstances indicate quite clearly that Mr. and Mrs. Reed entered into a contractual understanding that they would execute mutual wills which would provide that the survivor would receive the entire property of the first to die. I do not believe that the reciprocal provisions of mutual wills alone are sufficient to establish the contract between the testators. I do believe, however, that it takes very little primary proof coupled therewith to place mutual wills in the same legal category as a joint will. If that be so, with the contract established, the death of the first to die and the probate of his will constitute full performance of the contract and render inoperative the will of the survivor made in compliance with the understanding that has already been fully discharged and its purpose fully accomplished, i. e., the surviving maker has then become fully vested with the property of the first to die. Otherwise a result is reached that plainly exceeds and possibly opposes the actual joint purpose of the two makers, namely, the heirs and distributees of the first to die step in to the exclusion of those of the survivor, and acquire the entire estate of both, not having been beneficially named in either will. If the will of the survivor does not become inoperative the only way that his immediate kin can be recognized by his bounty is by a violation of his contractual understanding. This, I believe, the law does not contemplate. However, I do not believe that this result rests upon the intention of the testators, or either, of them in the execution of their testamentary papers. I believe it must be a mutual purpose based upon contract shown, if not by recitals in the wills, then by some primary evidence extraneous of the exclusive provisions *Page 562 
of the wills themselves, and buttressed by reciprocal provisions of the two instruments. In this instance I believe that the testimony of the scrivener is sufficient, if his plainly improper testimony regarding his opinions and conclusions is not considered.
The nominal bequests of both Mr. and Mrs. Reed, I believe do not affect the legal situation in the least because their only purpose is to establish that the legatees named are not pretermitted. I therefore think that it is unnecessary to consider them.